                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JAMES D. BOND, JR.,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:18-CV-792-RLM-MGG

 BEACON HEALTH SYSTEM, et al.,

                          Defendants.

                              OPINION AND ORDER

      James D. Bond, Jr., a prisoner without a lawyer, filed a complaint against

Nurse Lynn and Judy Lawson. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers . . .” Erickson

v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, this court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915A. “In order to state a claim under [42 U.S.C.] § 1983 a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional

right; and (2) that the defendants acted under color of state law.” Savory v. Lyons,

469 F.3d 667, 670 (7th Cir. 2006).

      In the complaint, Mr. Bond alleges that he suffers from high blood pressure

and had a prescription for blood pressure medication before his incarceration at

the St. Joseph County Jail. On August 6, 2018, he was provided with only a

partial dosage of his blood pressure medication. The next day, he received none
of his blood pressure medication, and he began to feel light-headed and chest

pain. In response, Nurse Lynn, the head nurse at the jail, measured his blood

pressure and gave him three pills of nitroglycerin, which was ineffective. Medical

staff then called an ambulance, and Mr. Bond was taken to the hospital, where

he stayed for two days. The hospital staff prescribed him additional blood

pressure medication and told him that he had high blood pressure and was at

risk of having a stroke. Since Mr. Bond’s return to the jail, he has experienced

delays with blood pressure medication, blood pressure measurements, and

cardiologist appointments. Mr. Bond has informed Warden Judy Lawson of these

medical issues, but she refuses to respond. Based on these allegations, Mr. Bond

seeks money damages.

      Mr. Bond asserts an Eighth Amendment claim of deliberate indifference to

serious medical needs. Under the Eighth Amendment, inmates are entitled to

adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). To establish

liability, a prisoner must satisfy both an objective and subjective component by

showing: (1) his medical need was objectively serious; and (2) the defendant acted

with deliberate indifference to that medical need. Farmer v. Brennan, 511 U.S.

825, 834 (1994). Because the allegations, which must be taken as true at this

point in the litigation, suggest that the defendants disregarded his need for

treatment for high blood pressure, the complaint states a plausible claim of

deliberate indifference against them.

      For these reasons, the court:




                                        2
      (1) GRANTS James D. Bond, Jr., leave to proceed against Nurse Lynn and

Judy Lawson for money damages on an Eighth Amendment claim of deliberate

indifference to his need for medical treatment for high blood pressure;

      (2) DISMISSES all other claims;

      (3) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on Nurse Lynn and Judy Lawson at the St. Joseph County Jail

with a copy of this order and the amended complaint (ECF 11) as required by 28

U.S.C. § 1915(d); and

      (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Nurse Lynn and Judy

Lawson to respond, as provided for in the Federal Rules of Civil Procedure and

N.D. Ind. L.R. 10-1(b), only to the claims for which James D. Bond, Jr., has been

granted leave to proceed in this screening order.

      SO ORDERED on November 29, 2018

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        3
